DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s amendment filed on June 10, 2021 was received.  Claim 1 was amended. Claims 31-40 were newly added.  Support for the amendment can be found in page 4 lines 6-15, page 5, lines 10-18, and page 12, lines 3-14 of current specification. 
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 08, 2020. 

	Claim Interpretation
Regarding the claim limitation “removing the solvent from the structure, the structure comprising pore diameters that are below a resolution of the 3D printer” in 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Cooper-White et al. (US 2009/0270519 A1) on Claims 1-3, 7, 10, 11, 15, 17 and 18 are withdrawn, because the claims have been amended.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 11, 15, 17, 18, and 32-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0202811 A1).
Regarding claim 1, Wang teaches a method of preparing a porous structure (Abstract, [0002], [0010], [0046], claim 1), comprising loading to a printer a suspension mixture for example comprising a pharmaceutically active agent, a polymer structuring agent, such as polyacrylate (curable material comprising a thermoset monomer precursor)  and water, wherein the weight percentage of the water in the mixture ranges from about 80% to 90% for example ([0022], [0027], [0050], claims 1 and 8); printing the mixture to a supporting material mounted on the printing bed using a direct-writing 3D (DR 3D) printing system ([0010], [0045], [0055], claim 1, Fig. 1); providing extra air-flow to the deposit model area to expedite the material binding and curing process (reads on increasing a viscosity of the mixture, after 3D printing, because expedite the material binding and curing ([0048]); curing the deposition and allowing the material binding (reads on polymerization because the mixture comprising polymer and performing binding process) by building additional air-circulation chamber to provide extra air-flow to the deposition model area (reads on curing the curable material on the substrate to allow polymerization of the curable material while a shape of the curable material is maintained by the solvent, because solvent is not dry rapidly, so the shape of the curable material is maintained by the solvent and allow the binding and curing process (polymerization) perform) ([0048]); and removing the water to obtain the porous solid dosage structure ([0051], claim 1), the formulation is then forced out the micronozzle at a smaller diameter and laid down on the position designed by the GCode ([0074]) and In re Robertson, 49 USPQ2d 1949(1999).
Alternatively, Wang recognizes the size of the void space is adjusted by changing the amount of the solvent and the removal of the solvent, and pre-designed pattern ([0032]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the solvent and the removal of the solvent to yield a pre-designed pattern with desirable mechanical strength and active-holding capacity ([0010]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 2, Wang teaches wherein the mixture further comprises one or more of polymers for example ([0039]).

Regarding claim 7, Wang teaches freeze-drying for removing water for example, wherein freeze-drying comprising vacuum removal of the solvent ([0048]). 
Regarding claim 10, Wang teaches the method as disclosed above.  Wang does not explicitly teach wherein curing the curable material and removing the solvent causes shrinkage less than about 20% of the structure.   However, Wang recognizes the size of the void space is adjusted by changing the amount of the solvent and the removal of the solvent, and pre-designed pattern ([0032]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the solvent and the removal of the solvent to yield a pre-designed pattern with desirable mechanical strength and active-holding capacity ([0010]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 11, Wang teaches the method as disclosed above.  Wang does not explicitly teach wherein curing the curable material and removing the solvent produces the structure having porosity greater than 50%.   However, Wang recognizes the size of the void space is adjusted by changing the amount of the solvent and the removal of the solvent, and pre-designed pattern ([0032]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the solvent and the removal of the solvent to yield a pre-designed pattern with desirable mechanical strength and active-holding capacity Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 15, Wang teaches printing the mixture to a supporting material mounted on the printing bed using a direct-writing 3D (DR 3D) printing system ([0010], [0045], [0055], claim 1, Fig. 1).
Regarding claim 17, Wang teaches wherein three dimensionally printing the mixture comprises extruding the mixture ([0011], [0046], [0074]).
Regarding claim 18, Wang teaches applying convection heat, infra-red, UV techniques ([0048]).
Regarding claim 32, Wang teaches wherein the curable material comprises the thermoset monomer precursor combined with a thermoplastic material such as PEG ([0040]).
Regarding claim 33, Wang teaches wherein the curable material further comprises one or more of a polymer comprising gelatin ([0073], claim 8).
Regarding claim 34, Wang teaches a method as disclosed above.  Wang does not explicitly teach the structure comprising pore diameters that are below a resolution of the 3D printer or the pore diameter is smaller than the printer nozzle size.  However, it is the position of the examiner that such property is inherent, given that the composition claimed a curable material and a solvent and process and equipment 3D printer disclosed by Wang and the present application having the same polymer material and a solvent and same process and same equipment 3D printer (Abstract, [0045], [0050], [0051], claims 1, 3, and 8).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily In re Robertson, 49 USPQ2d 1949(1999).
Alternatively, Wang recognizes the size of the void space is adjusted by changing the amount of the solvent and the removal of the solvent, and pre-designed pattern ([0032]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the solvent and the removal of the solvent to yield a pre-designed pattern with desirable mechanical strength and active-holding capacity ([0010]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 35, Wang teaches the method as disclosed above.  Wang does not explicitly teach wherein the structure comprises pore diameters of up to a millimeter.   However, Wang recognizes the size of the void space is adjusted by changing the amount of the solvent and the removal of the solvent, and pre-designed pattern ([0032]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the solvent and the removal of the solvent to yield a pre-designed pattern with desirable mechanical strength and active-holding capacity ([0010]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 36, Wang teaches the method as disclosed above.  Wang does not explicitly teach wherein the structure comprises pore diameters of up to a centimeter.   However, Wang recognizes the size of the void space is adjusted by Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 37, Wang teaches wherein the structure comprises a biologically compatible three-dimensional porous scaffold structure ([0011]).
Regarding claim 38, Wang teaches the method as disclosed above.  Wang does not explicitly teach wherein the structure has a porosity of>50% and a mechanical modulus of > 20MPa.   However, Wang recognizes the size and shape of the void space is adjusted by changing the amount of the solvent and the removal of the solvent, and pre-designed pattern ([0032]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the solvent and the removal of the solvent to yield a pre-designed pattern with desirable mechanical strength and active-holding capacity ([0010]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 39, Wang teaches the method as disclosed above.  Wang does not explicitly teach wherein the structure has a porosity of >50% and a compressive strength of about 1MPa.   However, Wang recognizes the size and shape of the void space is adjusted by changing the amount of the solvent and the removal of the solvent, Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 40, Wang teaches the method as disclosed above.  Wang does not explicitly teach wherein the structure has a porosity of >50%, a mechanical modulus of> 20MPa, and a compressive strength of about 1MPa.   However, Wang recognizes the size and shape of the void space is adjusted by changing the amount of the solvent and the removal of the solvent, and pre-designed pattern ([0032]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the solvent and the removal of the solvent to yield a pre-designed pattern with desirable mechanical strength and active-holding capacity ([0010]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Cooper-White et al. (US 2009/0270519 A1) as applied to claims 1-3, 7, 10, 11, 15, 17 and 18, and further in view of Quintero et al. (US 2018/0085103 A1) on Claims 12-14 are withdrawn, because the claims have been amended.

Claims 12-14, and 31 are rejections under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0202811 A1) as applied to claims 1-3, 7, 10, 11, 15, 17, 18, and 32-40, and further in view of Quintero et al. (US 2018/0085103 A1).
Regarding claims 12 -14, Wang teaches a method for preparing a porous polymer structure as disclosed above. Wang does not explicitly including a curing initiator.  However, an analogous art, Quintero teaches a method for preparing a porous structure comprising a polymerization initiator for example, wherein the initiator can be incorporated in or on scaffold preform in any suitable manner, such as vapor deposition ([0076]-[0078]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a curable initiator to the method for preparing a porous polymer structure in Wang, because Quintero disclosed the use of an initiator to provide faster polymerization time ([0077]).  
Regarding claim 31, Wang teaches a method as disclosed above.  Wang does  not disclose polyurethane, but teach polyacrylate.  Polyurethane and polyacrylate are considered functionally equivalent polymerizable thermoset curable material ([0061], [0070]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a polyurethane for polyacrylate disclosed by Wang.  
Regarding claim 31, Wang teaches a method for preparing a porous polymer structure as disclosed above. Wang does not explicitly including a polyurethane.  However, an analogous art, Quintero teaches a method for preparing a porous structure comprising a polyurethane for example ([0061], [0070]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7, 10-15, 17-18, and 31-40 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
	
/HAI Y ZHANG/Primary Examiner, Art Unit 1717